Citation Nr: 1130225	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.  

2.  Entitlement to service connection for memory loss and impaired concentration, to include as a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for an adjustment disorder, to include as a chronic disability resulting from an undiagnosed illness.

4.  Entitlement to service connection for shortness of breath to include asthma, to include as a chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for a menstrual disorder to include as a chronic disability resulting from an undiagnosed illness.

6.  Entitlement to an effective date prior to February 24, 2010 for a 40 percent evaluation for fibromyalgia.  

7.  Entitlement to an effective date prior to March 7, 2007 for a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran's military service includes active duty for training from June 1990 to October 1990, and active duty from February 1991 to October 1991, with service in Southwest Asia in support of Desert Shield/Desert Storm.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  The service connection issues were among those that were previously before the Board, most recently when they were remanded in October 2009 for additional development.  The requested development has been completed and the issues have been returned for further review by the Board.  

The issues of entitlement to an effective date prior to February 24, 2010 for a 40 percent evaluation for fibromyalgia; entitlement to an effective date prior to March 7, 2007 for a TDIU; entitlement to service connection for shortness of breath to include asthma, and entitlement to service connection for a menstrual disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The Veteran's doctors have attributed her right knee pain to her service connected fibromyalgia; minimal degenerative changes were not discovered until many years after discharge from service and there is no competent medical opinion that relates them to service.  

2.  The Veteran's complaints of memory loss and impaired concentration are symptoms of her service connected fibromyalgia with fatigue, and the preponderance of the evidence is against a finding of a separate disability for which service connection can be established.  

3.  The Veteran does not have a current diagnosis of a chronic adjustment disorder, and the complaints of depression and anxiety on which previous diagnoses were based are specifically contemplated by the rating criteria for the Veteran's service connected fibromyalgia.  


CONCLUSIONS OF LAW

1.  A right knee disability (other than fibromyalgia) was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317, 4.14 (2010).  

2.  A disability manifested by memory loss and impaired concentration (other than fibromyalgia with fatigue) was not incurred due to active service, nor may it be presumed to be the result of an undiagnosed illness contracted during active service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  

3.  An adjustment disorder was not incurred due to active service, nor may it be presumed to be the result of an undiagnosed illness contracted during active service.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in January 2006 and August 2007 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  The January 2006 letter was provided to the Veteran prior to the initial adjudication of her claims.  Although the notification regarding the assignment of disability ratings and effective dates was not received until after the initial adjudication of the claim, this does not result in any harm to the Veteran, as her claim has been readjudicated since receipt of the notification.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  She was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  A copy of a decision from the Social Security Administration (SSA) in which the Veteran was awarded disability benefits has been obtained.  Although the SSA did not provide copies of the medical records used to reach this decision, a review of the evidence list and medical records cited in the decision shows that they are already contained in the claims folder.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that she has developed several disabilities as a result of active service.  She believes that most of her disabilities are due to exposure to toxins while serving in the Persian Gulf region.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Except as provided in 38 C.F.R. § 3.317(c), VA shall pay compensation in accordance with Chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in 38 C.F.R. § 3.317(b), provided that such disability: (i) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting date);  38 U.S.C.A. § 1117.

For purposes of 38 C.F.R. § 3.317, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(2).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Persian Gulf War provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002. Veterans Education and Benefits Expansion Act of 2001, Public Law No. 107-103, 115 Stat. 976 (2001) (codified at 38 U.S.C.A. § 1117).  In pertinent part, the new law provides that, in addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  In addition, the new law extends the period in which the VA may determine that a presumption of service connection should be established for a disability occurring in Persian Gulf War veterans to December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Knee

A review of the service treatment records is negative for complaints of right knee pain or treatment for a right knee injury.  The September 1991 discharge examination indicates the right knee was normal.  The Veteran did not report any right knee problems on a Southwest Asia questionnaire completed at that time.  

The post service medical records include a VA general medical examination conducted in June 1995.  The Veteran had complaints of joint pain, although there were no specific complaints regarding the right knee.  The musculoskeletal system was within normal limits.  

The Veteran initially presented with right knee complaints in March 1996.  A private examination was positive for crepitance and apprehension, and patellar subluxation.  The diagnosis was patella femoral syndrome.  An X-ray of the knees showed normal appearing knees.  

April 1996 private treatment records show that the Veteran continued to complain of right knee pain. 

Private treatment records from March 1997 include an impression of right knee pain of unclear etiology.  The physical examination was normal.  

A VA examination of the joints conducted in October 1997 showed that the knees had normal flexion and extension, no effusion, and no ligament laxity.  

The Veteran underwent a VA examination for chronic fatigue in May 2000.  She complained of cracking of the knees when doing deep knee bends.  However, the musculoskeletal examination was entirely normal.  

At a May 2002 VA examination, the Veteran complained that her right knee stiffens if she did not move it every quarter of an hour.  On examination, there was no objective evidence of a musculoskeletal disease.  An X-ray study of the right knee was normal.  

February 2004 and March 2004 VA treatment records show that the Veteran continued to complain of right knee pain and crepitus.  

VA primary care notes dated December 2005 and February 2006 show that the Veteran was seen for complaints of pain at several locations.  The assessment included pain/fibromyalgia, and the examiner said that she continued to believe that the Veteran's knee pain was all part of her fibromyalgia and chronic pain with possible superimposed arthritis.  

A December 2005 VA X-ray study shows that the right knee was normal, without evidence of fracture, dislocation, or arthritis.  It was further noted that the Veteran did not attribute her knee pain to any past traumatic injury.  

The Veteran underwent a VA examination of her service connected fibromyalgia in February 2010.  Her complaints were noted to include right knee pain.  She denied any original injury to the right knee.  On examination, mild crepitus was noted, and the Veteran lacked 40 degrees of flexion secondary to pain.  The remainder of the examination was negative, and all testing was normal.  An X-ray study showed no acute bony injury and minimal degenerative change.  The diagnoses included minimal degenerative arthritis of the right knee.  The examiner noted that previous examinations had shown no known factors that would cause the arthritic changes in the joint to cause pain.  The muscle pain around the knee could be attributed to fibromyalgia, and was at least at likely as not secondary to fibromyalgia.  

The Board finds that entitlement to service connection for a right knee disability is not warranted.  The record indicates that the Veteran has a long history of knee pain dating back to at least March 1996.  However, the majority of the Veteran's doctors have either found the knee to be normal, or like the December 2005/February 2006 and February 2010 doctors have specifically attributed this pain to her fibromyalgia, which is a disability for which service connection has already been established.  The evaluation of the same disability under various diagnoses is prohibited by regulation.  See 38 C.F.R. § 4.14.  

Only two examinations have resulted in a diagnosis of a separate right knee disability.  The March 1996 records diagnosed patellofemoral syndrome.  However, this was more than four and a half years after discharge from service, and neither the examiner nor the Veteran attributed this syndrome to active service.  Furthermore, the Board notes that this diagnosis has not been repeated, and has not been made since service connection for fibromyalgia was established.  

The other examination to reach a diagnosis of a separate right knee disability is the February 2010 examination, which found minimal degenerative changes.  However, there is no evidence of degenerative changes during service, and the February 2010 discovery was made many years after the end of the one year presumptive period.  While the VA doctor who saw the Veteran in December 2005 and February 2006 suspected that there may have been some superimposed arthritis, an X-ray study conducted at that time was negative for arthritis, as was every X-ray study dated prior to February 2010.  There is no medical opinion that relates the current degenerative changes to any injury or event in active service or to any service connected disability.  At this juncture, the Board notes that the Veteran herself does not relate the degenerative changes to any specific trauma in service.  Furthermore, the right knee pain is not an undiagnosed illness, as it has been attributed to fibromyalgia and arthritis.  38 C.F.R. § 3.317.  The Board must conclude that the preponderance of the evidence is against a finding that any right knee disability other than the already service connected fibromyalgia is related to active service.  

Memory Loss, Concentration Problems, and an Adjustment Disorder

The Veteran's service treatment records are negative for any complaints or treatment for memory loss, concentration problems, or a psychiatric disability.  

The Veteran was provided a VA mental disorders examination in October 1997.  She had vague complaints of memory difficulties.  On mental status examination she denied anxiety and depression.  She did not have any noticeable memory impairment.  The only concerns she expressed were with her physical symptoms upon return from the Persian Gulf.  The examiner stated that there was no diagnosis.  There was no evidence at this point of any significant psychiatric disturbances or that her physical complaints were related to any psychiatric illness.  

The Veteran underwent a computed tomography (CT) scan of her brain in July 2000.  She had a clinical history of memory loss and headaches.  The impression was of a normal examination.  

Private medical records from November 2000 state that the Veteran was seen for back pain.  Her differential diagnoses included Gulf War syndrome, depression, and chronic fatigue syndrome.  After the examination, the assessment was fibromyalgia/chronic pain. 

January 2001 private medical records show that the Veteran had multiple body complaints of pain.  She had been diagnosed with chronic fatigue syndrome, fibromyalgia, possible gulf war syndrome and depression.  Her other complaints included memory loss and concentration difficulties.  Following the examination, the assessment included multiple complaints of body pain, with previous diagnoses that included fibromyalgia, depression, chronic fatigue syndrome, and gulf war syndrome; deconditioned state; and frustration with the inability to diagnose her problems and recommend treatment. 

A May 2002 VA respiratory examination provided the Veteran in conjunction with complaints of sleep problems attributed her insomnia to her depression and/or anxiety.  

June 2004 records from the Veteran's chiropractor show that the Veteran was seen for complaints of bilateral upper thoracic/cervical pain.  A review of her systems indicated that there were associated symptoms of headaches, weakness of the cervical musculature, loss of memory and loss of concentration.  

VA treatment records from October 2005 show that the Veteran was counseled on how psychological factors can play a role in exacerbating her physical problems.  The diagnosis of the clinical psychologist was most consistent with an adjustment disorder relating to the Veteran's medical conditions.  

In November 2005 a different VA clinical psychologist counseled the Veteran regarding pain management.  The diagnosis was deferred.  However, additional November 2005 and December 2005 records show that this clinical psychologist also reached an impression of an adjustment disorder related to pain, relatively mild.  

December 2005 VA treatment records include an assessment of anxiety, and noted the Veteran had been treated for fibromyalgia without relief.

The Veteran underwent a VA psychiatric examination in January 2006.  The claims folder was not available.  However, other medical records were reviewed by the examiner, and the examination report contains four pages of history obtained from these records and the Veteran.  These note the previous diagnoses of adjustment disorder.  Following mental status examination and review of psychological testing, there was no diagnosis.  The examiner's summary states that the Veteran did not meet the diagnostic criteria for any psychiatric diagnosis.  She did not describe any psychological distress, and while her neuropsychological evaluation states she may possess mild cognitive difficulties, these were in the low average range and could be attributable to her medications.  

A February 2006 VA psychiatry note shows that the Veteran complained of poor memory, fogginess and poor concentration.  After the examination, the diagnoses were rule out adjustment disorder versus dysthymic disorder.  

A November 2006 letter from the Veteran's VA doctor states that he is treating the Veteran for chronic fatigue syndrome and emotional difficulties associated with chronic pain from this condition.  She continued to have trouble with memory, concentration, and alertness.  

An April 2007 VA mental health note includes an assessment of depression.  

In a May 2007 letter, the Veteran's private neurologist notes that the Veteran had come to him with complaints of difficulty with speech and memory.  A magnetic resonance imaging (MRI) study showed no significant abnormality of the brain other than a small pituitary microadenoma.  The impression was mild cognitive impairment with impairment or disturbance of speech and concentration.  The examiner added that obviously, in view of her exposure to gases and fumes in the war zone, it is likely that what she was complaining about is secondary to those exposures.  

The Veteran underwent another VA examination for mental disorders in February 2010.  The examiner reviewed the claims folder, and also administered psychological tests after the clinical interview.  The review of the Veteran's psychiatric history noted the previous diagnosis of adjustment disorder, although it was further noted that treatment was not offered or recommended.  The VA doctor who was treating her fibromyalgia diagnosed her with fibromyalgia, chronic fatigue, and depression.  She was currently on a psychiatric medication, and had previously been tried on other psychiatric medications.  The Veteran reported subjectively that she had difficulty with memory, comprehension, concentration, and speech.  She felt forgetful, overwhelmed, and foggy.  Her psychological testing was not consistent with any psychiatric disorder but rather reflected some specific problem areas of fatigue, pain, and concentration difficulties that are consistent with her diagnoses of fibromyalgia and chronic fatigue syndrome.  On mental status examination the Veteran's memory and intellect appeared grossly intact.  There was no impairment in thought process or communication.  Following mental status examination, the diagnostic impressions were no diagnosis.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of an adjustment disorder or any other psychiatric disorder.  Her psychological testing also fell below the threshold for diagnosis.  The Veteran reported difficulty with her memory and concentration which, by definition, was part of her already service connected fibromyalgia.  The examiner opined that she did not have any psychiatric symptoms that were separate from her service connected and diagnosed fibromyalgia.  

The Board finds that the preponderance of the evidence is against entitlement to service connection for either an adjustment disorder or a disability manifested by memory loss and impaired concentration.  The evidence demonstrates that these are not separate disabilities, but are rather symptoms of the fibromyalgia with fatigue for which the Veteran is already in receipt of compensation.  

As previously noted, establishing service connection generally requires medical evidence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In this case, the preponderance of the evidence is against a finding that the Veteran has a current disability.  

At this juncture, the Board notes that fibromyalgia, with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, is to be evaluated from 10 percent to 40 percent based on whether or not these symptoms are constant or require medication.  See 38 C.F.R. § 4.71a, Code 5025.  The Veteran is currently in receipt of the 40 percent rating for this disability, which is the highest rating allowed.  

The October 1997, January 2006, and February 2010 VA examinations were all negative for a psychiatric disability.  Furthermore, the Veteran's memory and concentration were normal on examination.  The January 2006 and February 2010 VA examiners attributed the Veteran's symptoms to her already service connected fibromyalgia and fatigue.  Similarly, the November 2006 letter from the Veteran's treating VA physician specifically states that he is treating her for emotional difficulties associated with her chronic fatigue.  

In contrast, the VA clinical psychologists who saw the Veteran from October 2005 to February 2005 included assessments of an adjustment disorder, and a February 2006 examiner diagnosed rule out adjustment disorder.  Other examiners have noted complaints of depression, and the Veteran's complaints of memory loss and concentration problems have been persistent.  However, each of the examiners who have noted an adjustment disorder, depression, memory loss or lack of concentration has also attributed this to the fibromyalgia, the chronic fatigue, or both.  None of these examiners have opined that the Veteran has a psychiatric disability that is a separate entity from the fibromyalgia. Once again, the Board notes that evaluation of the same disability under various diagnoses is prohibited by regulation.  See 38 C.F.R. § 4.14.  As the rating criteria for the Veteran's fibromyalgia with fatigue take into consideration the symptoms that have been identified, and as VA psychiatric examinations accompanied with appropriate testing have failed to identify a separate disability, the preponderance of the evidence is against a finding that there is a current diagnosis of a chronic disability other than fibromyalgia, and the Veteran's claim must be denied.  

In reaching this decision, the Board has considered and rejected the May 2007 letter from a private neurologist that attributed the Veteran's difficulties with speech and memory to the toxins and chemicals to which she was exposed in the Persian Gulf.  This doctor's own tests were normal.  He did not provide any reasons or bases for his opinion or even identify which toxin or toxins he believes to have been the cause.  Instead, he relies on the presumption that the Veteran was likely exposed to an unknown amount of an unknown toxin to conclude that it likely caused memory loss and impaired concentration.  In contrast, numerous VA doctors and psychologists as well as private treatment providers have specifically attributed the Veteran's complaints of memory loss and impaired concentration to her service connected disabilities, and the combined weight of their opinions is of greater probative value than the unsupported May 2007 opinion.  The Board must conclude that the Veteran does not have a separate disability manifested by memory loss and impaired concentration.  Finally, as all of the Veteran's complaints are attributable to his known diagnoses of fibromyalgia and fatigue, there is no basis for service connection for either an adjustment disorder or a disability manifested by memory loss and impaired concentration, and these symptoms are not part of an undiagnosed illness.  38 C.F.R. § 3.317.


ORDER

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for memory loss and impaired concentration, to include as a chronic disability resulting from an undiagnosed illness, is denied. 

Entitlement to service connection for an adjustment disorder, to include as a chronic disability resulting from an undiagnosed illness, is denied. 


REMAND

The Veteran was afforded a VA gynecological examination in March 2010.  The examiner was asked to provide an opinion as to whether the etiology of her claimed irregular menstrual periods, dysmenorrhea, or pelvic pain was related to active service.  However, the examiner replied that she was unable to provide the requested opinion without resorting to speculation.  She did not provide the reasons and bases for this opinion.  

VA regulations provide that where "the [examination] report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  The Board notes that merely stating that an opinion cannot be offered without resorting to speculation does not meet the duty to assist.  Such examinations have been held to be inadequate without providing reasons and bases as to why an opinion cannot be offered without speculation.  They are essentially held to be "non responsive" to the request for an opinion without explanation.  See Barr v. Nicholson, 12 Vet. App. 303 (2007).  Therefore, this examination report must be returned to the March 2010 examiner in order to determine why she is unable to provide the requested opinion.  

The Veteran was also afforded a VA examination of her other disabilities in February 2010.  Following examination, the diagnoses included asthma, controlled, but triggered by certain odors.  The examiner stated that the etiology of the asthma was unable to be determined without resort to mere speculation.  

The February 2010 examination report was returned to the examiner to provide reasons and bases as to why an opinion could not be provided without resort to speculation.  In September 2010, the examiner stated that the exact etiology or causes of asthma were still unknown.  He explained there was no medical literature that had identified the cause of asthma or specified why asthma develops in some individuals and not others.  It was known that some triggers induce an asthma attack if exposed to inflamed airways.  However, it was not likely that the Veteran's asthma was related to military service, nor would it be a diagnosed condition related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

Unfortunately, neither the February 2010 examination report nor the September 2010 addendum addressed the possibility of whether or not active service may have aggravated the Veteran's asthma even if it was not the cause.  A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010). 

The possibility of aggravation was raised by the Veteran's private doctor in a May 2008 letter.  This doctor opined that if the Veteran had indeed been exposed to a variety of noxious fumes, she might have reactive airways dysfunction syndrome (RADS), which is an asthma like condition that is nonallergic but leads to asthma symptomatology.  The examiner believed it was as likely as not that her exposure had contributed to her asthma.  

Therefore, as the May 2008 examiner believes that exposure to noxious fumes in service contributed to the Veteran's asthma, the Board finds that the February 2010 examination report must again be returned to the examiner in order to address the possibility that active service, while not the cause of the Veteran's asthma, may have aggravated this disability. 

Finally, the Board notes that the issues of entitlement to an evaluation in excess of 20 percent for fibromyalgia and entitlement to a TDIU were also remanded by the Board in October 2009.  Afterwards, in a November 2010 rating decision, the RO/AMC granted a 40 percent evaluation for fibromyalgia, effective from February 24, 2010, and granted entitlement to a TDIU, effective from March 7, 2007.  In April 2011, the Veteran submitted a notice of disagreement with the effective dates for both the 40 percent evaluation for fibromyalgia and the effective date of March 7, 2007.  She did not argue that the 40 percent evaluation for fibromyalgia was inadequate, and the Board deems that portion of her appeal to be satisfied.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that when an appellant files a timely NOD and no statement of the case (SOC) is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC. Consequently, the earlier effective date issues must be remanded for the issuance of an SOC. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the March 2010 gynecological examination report to the examiner who conducted this examination.  The claims folder should also be returned.  She should provide the reasons and bases for her opinion that she was unable to provide the requested opinion as to the etiology of the Veteran's claimed irregular menstrual periods, dysmenorrhea, or pelvic pain without resorting to speculation.  She should also be requested to identify any missing evidence required to provide the opinion, if such evidence exists.  If there is such evidence, it should be obtained and provided to the examiner in order for her to provide the opinion.  

2.  If the examiner who conducted the March 2010 examination is no longer available, the claims folder should be forwarded to another examiner with similar qualifications.  This examiner should review the claims folder as well as the March 2010 examination report and the September 2010 addendum.  The examiner should then attempt to express the following opinions:

a) Are the Veteran's irregular menstrual periods, dysmenorrhea, or pelvic pain the result of a know diagnosis or diagnoses?  If not, are these symptoms the results of an undiagnosed illness? 

b) If the Veteran's disabilities are the result of a diagnosable disability, is it as likely as not that this disability to include her irregular menstrual periods, dysmenorrhea, or pelvic pain was incurred in or aggravated by active service?  

The reasons and bases for all opinions must be included.  If the examiner finds that the opinions cannot be provided without resorting to speculation, the reasons and bases for this conclusion should also be noted, and any missing evidence that would enable the opinion to be provided should be identified.  The Veteran should be scheduled for an additional examination only if deemed necessary by the examiner to provide the requested opinions. 

3.  The claims file should also be returned to the examiner who did the examination for breathing problems to include asthma or a similarly situated examiner.  After review of the record, an opinion should be entered as to whether the exposures or other events of service aggravated (permanently made worse) the asthma.  If an opinion cannot be entered without additional examination, such additional examination should be undertaken.

4.  Issue the Veteran a statement of the case for the issues of entitlement to an effective date prior to February 24, 2010 for a 40 percent evaluation for fibromyalgia, and entitlement to an effective date prior to March 7, 2007 for a TDIU.  She should be notified that she must also submit a substantive appeal for these issues if she intends to appeal them to the Board.  If a substantive appeal is not forthcoming, the claims should be closed.

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


